Order entered October 10, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00693-CV

                     IN THE INTEREST OF M. T., MINOR CHILD,

                     On Appeal from the 302nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-06-08087

                                          ORDER
       Before the Court is the State’s October 8, 2013 motion to extend time to file brief. The

State’s motion is GRANTED to the extent that the State’s brief shall be filed on or before

October 28, 2013.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE